Citation Nr: 1522139	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from October 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled to appear at the Roanoke RO to have a personal hearing before a Veterans Law Judge.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  Chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the spine was not exhibited within the first post service year.  

2.  Chronic left wrist disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the left wrist was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  Chronic low back disability was not incurred or aggravated in service, and spinal arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  Chronic left wrist disability was not incurred or aggravated in service, and left wrist arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in April 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Regarding VA's duty to assist, the RO has obtained service treatment records and post-service treatment records in furtherance of the Veteran's claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.
The Board recognizes that a medical opinion was not obtained as to the claimed low back and left wrist disabilities.  However, such opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as detailed below, there is no true evidence of an event, injury or disease in service, or the existence of a presumptive disease during the pertinent presumptive period.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that he has disabilities of the low back and left wrist, which are due to his military service.  See the Veteran's claim dated March 2010.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for disabilities of the low back and left wrist.  Pertinently, the Veteran's STRs do not show any complaints of or treatment for low back or left wrist symptomatology.

Moreover, the record does not reflect that disabilities of the low back and left wrist manifested during service or for years thereafter.  In particular, the Board observes that the post-service records are negative for any findings, treatment or diagnosis of low back or left wrist disabilities until many decades after service.  Notably, the first low back complaint documented in the record was in July 1991 when the Veteran was emergently treated for a motorcycle accident; at that time, he complained of low back pain in addition to numerous other medical problems related to the accident.  See the private treatment records dated July 1991.  The Veteran was more recently diagnosed with arthritis and a bulging disc of the lumbar spine.  See the VA treatment records dated August 2012.  With respect to the left wrist, the earliest documented left wrist disability of record was noted in a January 1995 VA examination report.  Notably, the Veteran was diagnosed with limited motion of the wrist with x-ray evidence showing degenerative changes.  See the VA examination report dated January 1995.

As previously noted above, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

While the Veteran is competent to report symptoms of low back and left wrist problems since service, his claim is not convincing.  There were no clinical findings of arthritis of the spine or left wrist in service and in fact no reference to any pertinent disability therein.  When he filed a claim for pension in 1977, the accompanying examination to identify any disabling conditions did not include complaints or findings of low back or left wrist problems.  As the Veteran was seeking pension, he likely mentioned every disabling condition he had or thought he had and yet neither he nor the examiner identified low back or left wrist disability.  

In 1977 and 1996, the Veteran filed claims for compensation, including for right wrist and other orthopedic disability, and made no mention of back or left wrist disability.  It would seem that if low back and left wrist symptoms had persisted and the Veteran thought they were related to service, he would have mentioned this during earlier claims.  Moreover, as noted above, private treatment records documented the Veteran's first complaints of low back-related symptomatology as occurring in July 1991, over sixteen years after his military discharge and following a motor vehicle accident.  Similarly, a left wrist disability was first documented in the January 1995 VA examination, more than twenty-four years after the Veteran's active duty discharge.  Thus, the private treatment record and VA examination report are more probative than the remote assertions of the Veteran made in the context of a claim for benefits.  See Maxson, supra; Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has claimed that low back disability and left wrist disability is related to service but has not put forth any rationale for that opinion.  He is not shown to have any medical expertise and his bare statement without some supporting reasoning is of little probative value.  No medical professional has suggested that the Veteran's claimed low back and left wrist disabilities are related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  

Accordingly, and based on this evidentiary posture, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for low back and left wrist disabilities.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not apply.  Accordingly, service connection for disabilities of the low back and left wrist is not warranted.



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left wrist disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


